I agree to the conclusion in this case on the authority of the decision in Atlantic Coast Line R. R. Co. v. City of Lakeland, 94 Fla. 347, 115 So.2d Rep. 669, and the opinion prepared by me when that case was first submitted and on the rehearings and the opinion of Mr. Justice BROWN, text 399.
The answer in the instant case sets up a clear defense to the attempted exercise of the power by the City of Winter Haven. The views expressed in those opinions are not *Page 821 
of harmony with the defense set up in the answer which avers that the city had not undertaken to assess the special benefits received by the Railroad Company; that the city had made its assessments simply by dividing the total cost of the street improvement by the total lineal front footage of the railroad property; the city not only did not assess but refused to ascertain what special benefit if any accrued to the railroad property, and that the nature of the property was such that it was not susceptible of special benefits as contemplated in the city's scheme of assessments.